Exhibit 10.33

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH THE
SYMBOL “[***]”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934.

MOVA Pharmaceutical Corporation

and

Depomed, Inc.

COMMERCIAL MANUFACTURING

AGREEMENT

THIS AGREEMENT is executed as of this 19th day of December, 2006 and effective
as of June 1, 2006 (the “Effective Date”), by and between MOVA Pharmaceutical
Corporation (“MOVA”), a corporation organized under the laws of the Commonwealth
of Puerto Rico, having its principal place of business at  Villa Blanca
Industrial Park, State Road No. 1, Km. 34.5,Caguas, Puerto Rico, and Depomed,
Inc. (“DEPOMED”), a corporation organized under the laws of the State of
California, having its principal place of business at 1360 O’Brien Drive, Menlo
Park, California  94025.  MOVA and DEPOMED each shall sometimes be referred to
herein sometimes as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, MOVA is in the business of providing contract manufacturing services to
the pharmaceutical industry and desires to provide such services to DEPOMED;

WHEREAS, DEPOMED desires to engage MOVA to provide certain of such services; and

WHEREAS, MOVA and DEPOMED have agreed upon a contract pursuant to which MOVA
would provide manufacturing and packaging services for the Product (as
hereinafter defined) for DEPOMED pursuant to the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated as a substantive part of this Agreement, and in consideration of
the performance of the mutual covenants and promises herein contained, MOVA and
DEPOMED intending to be legally bound, agree as follows:

ARTICLE 1 – DEFINITIONS

The following terms not defined elsewhere in this Agreement have the following
respective meanings:

1


--------------------------------------------------------------------------------


“Act” means the Federal Food, Drug, and Cosmetic Act, together with any
regulation promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time.

“Active Pharmaceutical Ingredient” or “API” shall mean the substance having the
name of Metformin Hydrochloride.

“Affiliate” shall mean, with respect to either Party, all corporations or other
business entities that, directly or indirectly, are controlled by, control or
are under the common control with that Party. For this purpose, the meaning of
the word “control” shall mean having the ability substantially to direct the
affairs or management of an entity, including, but not be limited to, ownership
of more than fifty percent (50%) of the voting shares or interest of such
corporation or other business entity.

“Annual Volume” means that volume of Product to be manufactured in any year of
this Agreement.

“API Credit Value” means the value to be attributed to the API for certain
purposes of this Agreement as set forth on Schedule E.

“Applicable Law” means all Laws to the extent applicable to the subject matter
of, or the performance by the Parties of their respective obligations under,
this Agreement, including, but not limited to, (i) with respect to MOVA, the Act
and any other Laws of all jurisdictions where the Products are manufactured, and
(ii) with respect to DEPOMED, the Laws of all jurisdictions where the Products
are manufactured, distributed and marketed.

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA.

“Batch Records” shall mean the executed manufacturing instructions, the executed
packaging order, the analytical testing results and any other manufacturing
related document, such as deviation or investigation reports.

“Certificate of Analysis” shall mean documented test results in written form
executed by an authorized responsible person that demonstrate compliance to the
Specifications.

“cGMPs” shall mean the then current and applicable good manufacturing practice
regulations established in 21 C.F.R. Parts 210 and 211, as amended and in effect
from time to time and other applicable FDA policies, as applicable and in effect
from time to time during the term of this Agreement.

“FDA” shall mean the United States Food and Drug Administration.

2


--------------------------------------------------------------------------------


“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyright and industrial designs.

“Latent Defect” shall mean a defect in the Product or the API that results in
the Product not conforming to the Specifications and that was not discoverable
with commercially reasonable inspection.

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs.

“Materials” shall mean all materials necessary for the manufacture and packaging
of the Product, including but not limited to labels, excipients, packaging
components and raw materials, excluding the Active Pharmaceutical Ingredient.

“MOVA Facilities” shall mean the MOVA manufacturing facilities located in
Caguas, Puerto Rico.

“NDA or ANDA” shall mean the New Drug Application(s) or Abbreviated New Drug
Application, as the case may be, for the Product submitted to the FDA by
DEPOMED, including any amendments and supplements thereto.

“Product” shall mean those finished pharmaceutical products that contain solely
Active Pharmaceutical Ingredient as its active ingredient.

“Quality Agreement” shall mean the quality agreement attached hereto as Schedule
C.

“Specifications” shall mean the file for the Product, which is provided by
DEPOMED to MOVA in accordance with the procedures in Schedule A hereto which
contains documents related to such Product, including but not limited to, the
bulk drug specifications, the formulations, processing specifications, packaging
specifications, packaging bills of material (BOMs), storage requirements, all
environmental health and safety information related to the Product, including
material safety data sheets and finished product specifications that are set
forth in Schedule A hereto for Product manufacturing, packaging and testing, and
any revisions thereto. Specifications shall also include any specifications
added to this Agreement by mutual written agreement of the Parties during the
term of this Agreement.

“USA” shall mean the United States of America.

“Year” means a calendar year.

3


--------------------------------------------------------------------------------


ARTICLE 2 – COMMERCIAL MANUFACTURING SERVICES

2.1          Commercial Manufacturing. Based upon the successfully completed
technology transfer of the Product in accordance with the provisions stated in
the Proposal No. DPM-FCG1-1201-0206-R1, during the term of and subject to the
terms and conditions of this Agreement, DEPOMED hereby grants MOVA the exclusive
right to manufacture and package DEPOMED’s requirements for [*  *  *] of the
Product, and MOVA hereby agrees to timely manufacture and package such
requirements of Product for DEPOMED.  At such time as DEPOMED first seeks
manufacturing services of a nature similar to those provided by MOVA under this
Agreement to meet the need for Product supply in a country or geographical
region, as the case may be, where Product has not previously been sold, DEPOMED
shall offer to MOVA the opportunity to discuss its capabilities relating to such
supply outside [*  *  *] and to make a proposal to DEPOMED in such regard.

2.2          Forecasts. Manufacturing, packaging and delivery of Product to
DEPOMED shall be conducted by MOVA in accordance with the following forecasting
procedure. On or before the first day of each quarter during the term of this
Agreement, DEPOMED agrees to provide MOVA with a written forecast of the
required quantities for each strength and unit size of the Product, that DEPOMED
expects to purchase during each of the next twelve (12) months commencing
October 1, 2006 (“Forecast”). DEPOMED shall advise MOVA of any significant
changes in its estimated forecast of Products. Except as otherwise explicitly
described herein, the quarterly Forecast shall be non-binding.  Notwithstanding
the foregoing to the contrary, the initial Forecast shall be submitted to MOVA
on or before June 15, 2006, and shall incorporate Product manufacture or to be
manufactured by MOVA under purchase orders submitted by DEPOMED to MOVA prior to
or pending at the Effective Date.

2.3          Purchase Orders. During the term of this Agreement, not less than
ninety (90) calendar days prior to each requested delivery date, DEPOMED will
provide MOVA with firm purchase orders setting forth the quantities of Product
ordered for each month (“Purchase Order”). The quantities indicated in the
Purchase Order will be for not less than [*  *  *] and not more than [*  *  *]
of the total number of units of Product forecasted for such month, as provided
to MOVA in the last quarterly Forecast prior to the placement of the Purchase
Order. Within ten (10) calendar days from receipt of each Purchase Order, MOVA
shall issue an order confirmation for such Purchase Order and shall notify
DEPOMED of MOVA’s requirements for API to manufacture and package the quantities
covered by the Purchase Order and the corresponding needs for each month of that
quarter.   No Purchase Order, confirmation, shipping document or other document
between the Parties shall supplement or alter the terms set forth in this
Agreement without the express written consent of the Parties.

2.4          Supply of Materials for Commercial Manufacturing. MOVA shall
purchase all Materials, except the Active Pharmaceutical Ingredient, required
for the manufacture of

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

4


--------------------------------------------------------------------------------


Product from DEPOMED’s approved vendors, or vendors mutually agreed to in
writing by the Parties. MOVA shall not change any vendors of packaging
components or excipient materials without previous notification to and written
approval from DEPOMED. MOVA shall be responsible for sampling, inspecting,
testing and releasing all excipient materials, packaging materials and labels
for Product.

2.5          Supply of Active Pharmaceutical Ingredient.  At least forty-five
(45) days prior to the start of each month, DEPOMED shall furnish to MOVA at
MOVA’s plant in Caguas, Puerto Rico, the Active Pharmaceutical Ingredient [* *
*], in such quantities as are necessary to enable MOVA to manufacture and
package the required quantities of Product in accordance with the Specifications
in Schedule A hereto. All shipments of Active Pharmaceutical Ingredient shall be
accompanied by a certificate of analysis from the Active Pharmaceutical
Ingredient manufacturer confirming the identity, purity and compliance with the
Active Pharmaceutical Ingredient Specifications covering such Active
Pharmaceutical Ingredient. MOVA shall verify the quantity of each Active
Pharmaceutical Ingredient lot, and will release the supplied material based on
tests of conformance detailed in the Specifications for Active Pharmaceutical
Ingredient approved by DEPOMED.  The failure of DEPOMED to supply API or any
other item hereunder shall not give rise to a right to terminate this Agreement
or to any cause of action by MOVA, but shall stand as sufficient justification
for MOVA of its inability to deliver Product, without any further consequences
to MOVA, to the extent it is a direct result of such failure to supply API by
DEPOMED.

2.6  Reliance by MOVA

2.6.1       DEPOMED acknowledges that MOVA will rely on the Forecast and the
Purchase Orders submitted pursuant to Sections 2.2 and 2.3 in ordering the
Materials required to meet such Purchase Orders.  In addition, DEPOMED
understands that to ensure an orderly supply of such Materials it may be
desirable for MOVA to purchase such Materials in sufficient volumes to meet the
production requirements for Products during the ensuing six (6) months of
DEPOMED’s Forecast or to meet the production requirements of any longer period
agreed to by MOVA and DEPOMED.  Accordingly, DEPOMED authorizes MOVA to purchase
Materials in order to satisfy the requirements for Products for the immediately
following six months contemplated in the most recent Forecast provided by
DEPOMED and agrees that MOVA may make such other purchases of Materials to meet
the Product requirements during such longer periods as may be agreed to in
writing from time to time by DEPOMED at the request of MOVA or DEPOMED.  If
Materials ordered by MOVA pursuant to the Purchase Orders or this Section 2.6
are not included in finished Products manufactured for DEPOMED within six months
after the forecasted month in respect of which such purchases have been made (or
such longer period as the parties may agree), or if such Materials have expired
or become obsolete during such period (subject to MOVA using the First -In
/First -Out method of accounting for such Materials), then MOVA shall promptly
notify DEPOMED, and DEPOMED shall pay MOVA its actual costs therefor (including
all costs incurred by

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

5


--------------------------------------------------------------------------------


MOVA in connection with the purchase and handling of such Materials and MOVA
shall ship such Materials to DEPOMED at DEPOMED’s request); provided, however,
that (i) DEPOMED shall have the option but not the obligation to take title to
and possession of all or any portion of such Materials by written notice to
MOVA, in which case MOVA shall cooperate with DEPOMED in the surrender, delivery
and transfer of such Materials as promptly as is commercially reasonable, with
any shipping and related expenses to be borne by DEPOMED, or (ii) in the event
such Materials are incorporated into Products subsequently purchased by DEPOMED
or into third party products manufactured by MOVA and subsequently purchased by
a third party, DEPOMED will receive credit for any costs of such Materials
previously paid to MOVA by DEPOMED. MOVA shall promptly notify DEPOMED of the
identity of any Materials which have been purchased pursuant to this Section
2.6.1 and have not been used or since expired or become obsolete and the
associated cost to be incurred.

2.6.2       MOVA shall provide DEPOMED, upon execution of this Agreement and
thereafter on an annual basis, with a listing of all Materials which are unique
to the Product, which MOVA anticipates purchasing pursuant to the terms of this
Agreement (in accordance with the Forecasts and Purchase Orders as per Section
2.2 and 2.3 above, as set forth in Schedule H (the “Exclusive Component
Purchasing Summary”). The Exclusive Components Purchasing Summary shall indicate
which Materials have a limited shelf-life and which are subject to minimum order
quantities as specified by the supplier.  If such exclusive Materials, purchased
in accordance with this Section 2, have not been used within six months after
the forecasted month in respect of which such purchases have been made (or such
longer period as the parties may agree), or if such Materials have expired or
become obsolete during such period, Depomed agrees that it shall reimburse MOVA
for the actual costs of such Materials, then MOVA shall promptly notify DEPOMED,
and DEPOMED shall pay MOVA its actual costs therefor (including all costs
incurred by MOVA in connection with the purchase and handling of such Materials
and MOVA shall ship such Materials to DEPOMED at DEPOMED’s request); provided,
however, that (i) DEPOMED shall have the option but not the obligation to take
title to and possession of all or any portion of such Materials by written
notice to MOVA, in which case MOVA shall cooperate with DEPOMED in the
surrender, delivery and transfer of such Materials as promptly as is
commercially reasonable, with any shipping and related expenses to be borne by
DEPOMED, or (ii) in the event such Materials are incorporated into Products
subsequently purchased by DEPOMED, DEPOMED will receive credit for any costs of
such Materials previously paid to MOVA by DEPOMED.

2.6.3       Reimbursement by DEPOMED under this Section 2.6 shall be due, where
applicable, within thirty (30) days of the annual reconciliation and calculation
of such costs.  MOVA agrees that it shall provide pricing information sufficient
to show the costs of such Materials, where reimbursement is requested by MOVA,
at the request of DEPOMED.

6


--------------------------------------------------------------------------------


ARTICLE 3 – DELIVERY AND TITLE

3.1          Shipment.

3.1.1       MOVA shall deliver the Product, F.C.A., MOVA Facilities (Incoterms
2000) and ship it at [* * *], in accordance with DEPOMED’s written routing
orders to DEPOMED’s designated distribution centers or warehouses. The Product
shall be shipped by MOVA under conditions consistent with Product labeling, the
Specifications and the type of transport to be established by DEPOMED. For each
lot of Product shipped to DEPOMED by MOVA a Certificate of Analysis will be
provided by MOVA. In addition, MOVA shall include a packing slip with each order
shipped, copy of which will be provided to DEPOMED upon shipment of the Product
to the designated distribution centers or warehouses. DEPOMED shall be
responsible for all cost associated with the delivery of the Product.

3.1.2       MOVA shall provide DEPOMED prompt written notice if MOVA becomes
aware of any circumstance that may render it unable to timely supply Product to
DEPOMED. In the event there is a delay in the delivery of Product, the
responsible Party that has caused such delay shall be responsible for the cost
of the premium time and shipping via an expedited routing.

3.2          Title. Title and risk of loss to all API, all work in process to
manufacture the Product, and all Product in the possession of, or under control
or responsibility of, MOVA shall, at all times, remain in DEPOMED; provided,
however, that, subject to the provisions of Section 7.6, MOVA shall assume
liability for any loss or damage relating to the foregoing due to MOVA’s
negligence or willful misconduct.

ARTICLE 4 – QUALITY

4.1          Quality Control. MOVA shall ensure that all Product supplied to
DEPOMED complies with the Specifications and has been manufactured in accordance
with cGMPs.  In addition, without limiting the foregoing, MOVA and DEPOMED shall
comply with their respective obligations under the Quality Agreement.

4.2          Stability Testing. MOVA shall conduct stability testing services on
the Product in accordance with the protocols established in the Specifications
and for the fees specified in Schedule D.

4.3          Test Reports and Certificates of Analysis. Prior to delivery to
DEPOMED or its designee, of each lot of Products supplied pursuant to this
Agreement, MOVA shall test the Product in accordance with the Specifications.
Each test report shall set forth the items tested, the Specifications, and the
test results in a Certificate of Analysis for each batch or lot of Product
delivered. MOVA shall send such Certificate of Analysis to DEPOMED at the time
of the shipment of the Products to which it relates. With every

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

7


--------------------------------------------------------------------------------


shipment MOVA shall certify that each batch or lot has been manufactured and
packaged in accordance with cGMPs and with the Specifications.

4.4          Modifications. DEPOMED will inform MOVA in writing of any
modifications required to the Specifications in accordance with the procedure
set forth in Schedule A. Any change in the manufacturing process by MOVA (such
as changes in Specifications, raw material testing, quality controls, equipment,
facilities, manufacture and/or packaging) shall be subject to DEPOMED´s prior
written approval.

4.5          Deviations.  MOVA will diligently track all deviations associated
with the Product.  MOVA shall be responsible for investigating, resolving, and
documenting deviations from Batch Records and Specifications and reporting on
such matters to DEPOMED promptly and regularly.  MOVA will notify DEPOMED of any
Significant Deviations (as defined herein) within twenty-four (24) hours of
occurrence according to written standard operating procedures approved in
writing by DEPOMED.  MOVA shall ensure that appropriate investigations are
conducted.  MOVA shall provide quality assurance approval for all investigations
and corrective and preventive action plans, all of which shall be shared in
advance with DEPOMED and shall be subject to the reasonable approval of
DEPOMED.  For purposes of this Agreement a “Significant Deviation” shall mean
any deviation: (i) resulting in an immediate or probable wide-ranging impact on
GMP products, processes or systems in any facility where activities are
conducted pursuant to this Agreement, (ii) which could result in significant
Product safety or efficacy risks (e.g., sterility failure or data integrity
issues), (iii) which would require notification to a regulatory authority, or
(iv) which would otherwise be considered by reasonable quality assurance
professionals to be significant.

4.6          Rejection.

4.6.1 DEPOMED shall have thirty (30) calendar days following the date on which
DEPOMED actually receives a shipment of Product from MOVA to reject the same,
because all or part of the shipment fails to conform to cGMPs or the
Specifications. For purposes of this Agreement, no claims due to Latent Defects
shall be made after six (6) months after the expiration date of the Product.
DEPOMED shall notify MOVA within thirty (30) calendar days following discovery
of any Latent Defect not discoverable upon reasonable physical inspection. MOVA
shall not be held responsible for reasons related to the carrier; provided MOVA
has packed and shipped in accordance with applicable Specifications and followed
DEPOMED’s other shipping instructions. A shipment of Product shall not be deemed
received until actual receipt by DEPOMED, or third parties designated by DEPOMED
in the Purchase Order, of both the Product with the appropriate shipping
documents, and copies of the complete certificates of analysis relating thereto
including, but not limited to, certification of manufacture in compliance with
cGMPs and including any deviation report.

4.6.2 DEPOMED or its designee shall give MOVA written notice (“Deficiency
Notice”) of all claims for Products that fail to conform with the
Specifications, cGMP’s or any Applicable Law. Should DEPOMED or its designee
fail to provide MOVA with

8


--------------------------------------------------------------------------------


the Deficiency Notice within the applicable thirty (30) days period, then the
delivery shall be deemed to have been accepted, provided however that the
foregoing limitation shall not apply to Latent Defect claims.  Any rejection
shall be made effective by DEPOMED or its designee giving notice to MOVA
specifying the manner in which all or part of such shipment failed to meet the
aforementioned requirements.

4.6.3 Upon rejection of a shipment or lot of PRODUCT, DEPOMED or its designee
may require at its option, rework in accordance with procedures spelled out in
the applicable NDA, destruction or replacement of the shipment. Cost associated
with such rework, destruction or replacement of shipment shall be borne by the
Party responsible.  MOVA shall be so responsible for only those failures due to
its negligence or willful misconduct, whether such failure is discovered before
or after shipping.  For clarification purposes and by means of example, MOVA’s
failure to follow the protocols agreed to by the Parties, MOVA’s standard
operating procedures, written instructions from DEPOMED not contrary to law, or
cGMP regulations shall be deemed to constitute negligence on the part of MOVA.

4.6.4 If MOVA and DEPOMED fail to agree on the cause for such Product failure,
the dispute may be referred to a Laboratory or an independent expert of
recognized repute, as the case may be, pursuant to Section 4.7 herein, and the
finding of such Laboratory or expert shall be determinative as to the cause for
such failure.  When there has been no definitive determination of the cause for
failure, whether following reasonable investigations by MOVA and DEPOMED or
referral of a dispute to the Laboratory or expert, each of MOVA and DEPOMED
shall bear their respective costs of such failure.  DEPOMED shall not be
entitled to payment from MOVA for lost raw materials and MOVA shall not be
entitled to payment for services in manufacturing such failed Product.

4.6.5 If DEPOMED, due to the negligence or willful misconduct of MOVA, rejects a
shipment before the date on which payment therefor is due pursuant to Sections
5.1 and 5.2 hereof, DEPOMED may withhold payment for that shipment or the
rejected portion thereof. In the event that DEPOMED, due to the negligence or
willful misconduct of MOVA, rejects a shipment or portion thereof within such
thirty (30) calendar day period but after payment therefor has been made,
DEPOMED shall be entitled to recoup the payment amount by, at DEPOMED’s
election, MOVA issuing a prompt refund or DEPOMED offsetting such amount against
the payment of future invoices for shipments of Product that may become due
hereunder. Payments for all shipments or portions thereof that DEPOMED rejects
but, did not have the right to reject, shall be paid to MOVA within fifteen (15)
calendar days following the date on which such determination is made and DEPOMED
shall bear the responsibility for any costs incurred by MOVA as a consequence of
such rejection, including the destruction of the rejected lots.

4.6.6 Notwithstanding the foregoing, MOVA shall not destroy any rejected lots as
to which there exists a dispute until such dispute has been resolved.  DEPOMED’s
exclusive remedies under this Agreement for the delivery of Product not
conforming to the Specifications, delivered without the required documentation,
or not manufactured in

9


--------------------------------------------------------------------------------


accordance with cGMPs shall be as set forth in this Article 4, Section 8.1,
Section 10.3, and Section 10.7.

4.7          Disputes. Notwithstanding anything in this Agreement to the
contrary, if MOVA disputes DEPOMED’s right to reject all or part of any shipment
of the Product pursuant to the provisions of Section 4.5 hereof, and such
dispute is not resolved by mutual agreement of the Parties within sixty (60)
calendar days, such dispute if related to an analytical result shall be resolved
by the determination of a laboratory approved by both MOVA and DEPOMED that is
compliant with FDA guidelines and regulations or if relating to another item of
compliance with the Specifications, an independent expert of recognized repute
within the United States pharmaceutical industry, as applicable, mutually agreed
upon by the Parties (the “Laboratory”), the appointment of which shall not be
unreasonably withheld or delayed by either Party. The determination of the
Laboratory shall be final and binding upon the Parties. The fees and expenses of
the Laboratory making the determination as well as all costs relating to the
supply of defective Product shall be paid by the Party against whom the
determination is made.

4.8          Defective Active Pharmaceutical Ingredient. In the event that the
Laboratory or MOVA determines that the failure of Product to meet Specifications
is due to a defect in API that could not have been reasonably discovered using
the testing methods set forth in the Specifications, and contemplated by, this
Agreement, MOVA shall be entitled to the Production Fees (as defined in Section
5.1) for (i) such finished Product, and (ii) the costs of the testing methods
employed by MOVA to determine the defect in the API.

4.9          Access to MOVA Facilities by DEPOMED Representatives. Upon
reasonable advance notice, MOVA shall permit DEPOMED representatives to enter
MOVA’s plant during regular business hours for the purpose of making quality
control inspections of the facilities used in the manufacture of Product for
DEPOMED, during the period of such use. Any DEPOMED representatives shall be
advised of the confidentiality obligations of Article 6 and shall follow such
security and facility access procedures as are reasonably designated by MOVA.
MOVA may require that at all times the DEPOMED representative be accompanied by
a MOVA representative and that the DEPOMED representative not enter areas of the
facility used in production of the Product at times other than when the
production is occurring to assure protection of MOVA or third party confidential
information.

4.10                        Active Pharmaceutical Ingredient Yield Calculation.

(a)           Reporting.  MOVA shall provide DEPOMED with a monthly inventory
report, within four (4) business days after the end of each month, of the API
held by MOVA in accordance with the inventory report form annexed hereto as
Schedule F, which shall contain the following information for such month:

“Quantity Received” shall mean the total quantity of API that complies with the
applicable Specifications for the API when received at the MOVA Facility.

10


--------------------------------------------------------------------------------


“Quantity Dispensed” shall mean the total quantity of API dispensed at the MOVA
Facility during the applicable period.  The Quantity Dispensed is calculated by
adding the Quantity Received to the existing inventory of API that complied with
the Specifications for API upon receipt by MOVA and is held at the beginning of
the applicable period, less the inventory of API that is held at the end of such
period.  The Quantity Dispensed shall only include API received and dispensed in
connection with commercial manufacturing of Products and, for certainty, shall
not include any (i) API that must be retained by MOVA as samples pursuant to
this Agreement, the Quality Agreement or applicable regulatory requirements,
(ii) API contained in Product that must be retained as samples pursuant to this
Agreement, the Quality Agreement or applicable regulatory requirements, (iii)
API used in connection with testing by or on behalf of MOVA or DEPOMED in the
performance of this Agreement or the Quality Agreement (if applicable) and (iv)
API dispensed in connection with technical transfer activities or development
activities during the applicable period, including, without limitation, any
regulatory, stability, validation or test batches manufactured during the
applicable period and required in the performance of this Agreement, the Quality
Agreement or pursuant to Applicable Law.

“Quantity Converted” shall mean the total amount of API contained in the
Products produced with the Quantity Dispensed and delivered to DEPOMED and not
rejected, recalled or returned in accordance with Section 4.6 or Article 8 as a
result of a failure by MOVA to provide manufacturing services in accordance with
this Agreement, the Quality Agreement, the Specifications, and Applicable Law.

Within 60 days after the end of each Year, MOVA shall prepare an annual
reconciliation of API in accordance with the reconciliation report form annexed
hereto as Schedule G including the calculation of the “Actual Annual Yield” or
“AAY” for the Product at the MOVA Facility during the Year. AAY is the
percentage of the Quantity Dispensed that was converted to Products delivered
and is calculated as follows:

Quantity Converted during the Year

 

x

 

100

%

Quantity Dispensed during the Year

 

 

 

 

 

 

The Parties agree that the target yield in respect of such Product at the MOVA
Facility (the “Target Yield”) is equal to [*  *  * ].  MOVA shall maintain
Actual Annual Yield levels for each Product equal to or above the applicable
Target Yield.

(b)           Shortfall Calculation.  If the Actual Annual Yield falls below the
respective Target Yield in a Year, then the shortfall for such Year (the
“Shortfall”) shall be determined based on the following calculation:

[(Target Yield – AAY] * API Credit Value * Quantity Dispensed

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

11


--------------------------------------------------------------------------------


The Shortfall shall be disclosed by MOVA on the reconciliation report prepared
in the form annexed hereto as Schedule G.

(c)           Credit.   If there is a Shortfall for a Product in a Year, then
MOVA shall credit DEPOMED’s account for the amount of any such Shortfall not
later than 60 days after the end of each Year.  Each credit under this Section
4.10 shall be summarized on the reconciliation report prepared in the form
annexed hereto as Schedule G and shall be made in accordance with Section 5.2. 
Upon expiration or termination of this Agreement any remaining credit amount
owing under this Section 4.10 shall be reimbursed to DEPOMED by payment thereof
to DEPOMED.

(d)           Maximum Credit.  Notwithstanding the following provisions of this
Section 4.10, MOVA’s liability for API calculated in accordance with this
Section 4.10 for any Product in a Year shall not exceed, in the aggregate, the
Maximum Credit Value set forth in Schedule E hereto.

ARTICLE 5 – PRODUCTION FEES AND PAYMENT

5.1          Production Fees. DEPOMED shall pay MOVA for manufacturing finished
Product in accordance with the fees set forth in Schedule B hereto (“Production
Fee(s)”). [*  *  *].

5.2          Invoices.

5.2.1       MOVA shall invoice DEPOMED for the Production Fees on or after MOVA
ships the subject Product and sends the manufacturing and testing records and
deviation report, if any, for each lot of Product to DEPOMED. All invoices shall
be due and payable within thirty (30) calendar days after the receipt of the
invoice. If DEPOMED disagrees for any reason with the amount of any invoice
submitted by MOVA, DEPOMED shall notify MOVA of such disagreement within thirty
(30) calendar days after receipt of such invoice, and the Parties shall promptly
attempt to resolve the difference. Any portion of the invoiced amount that is
not in dispute shall be paid within thirty (30) calendar days after the original
date of receipt of the invoice.

5.2.2 In the event that any Product manufactured in accordance with DEPOMED´s
orders cannot be recommended for disposition by MOVA for a period of thirty (30)
calendar days following completion of manufacturing and such delay arises from
cause(s) which have been established to be other than the negligent or willful
misconduct of MOVA or MOVA’s failure to fully comply with the manufacturing
protocols and GMPs, MOVA may upon the expiration of such thirty (30) day period
invoice DEPOMED for the applicable  Production Fees and such invoice shall be
due according to Section 5.2 hereof.

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

12


--------------------------------------------------------------------------------


5.3          Adjustments for changes in the U.S. Producer Price Index. The
Production Fees shall be adjusted [*  *  *]. In addition, the Production Fee
shall be adjusted [*  *  *].

5.4          Adjustments for Cost of Materials.  At any time during a Year when
MOVA determines that its actual cost of Materials used in the manufacture of
Product has increased or decreased in excess of [*  *  *] of the per unit prices
set forth on Schedule B (or otherwise established) for either or both bulk and
bottled Product, the price per unit of Product so affected shall be adjusted to
give effect to the actual increase in cost or savings in the cost of Materials
in excess of [*  *  *].  MOVA shall make such calculation on a per lot basis,
but shall convert such calculation into the units expressed on Schedule B for
proper comparison.  Such newly calculated prices shall take effect with the
first lot of Material so affected.  Any such adjusted price shall remain in
effect until next adjusted.  No adjustment shall be made in any Year when
increases or decreases in the actual cost of Materials do not exceed [*  *  *],
as described above.  In support of any adjustment to the prices of Product to
DEPOMED made pursuant to this Section 5.3, MOVA shall disclose in writing to
DEPOMED the costs of Materials before and after such adjustment.  MOVA shall
keep complete and accurate records of such costs and shall allow DEPOMED or its
representatives to audit such records.  MOVA shall use its best efforts to keep
the cost of Materials at current or lower levels while utilizing only those
vendors approved by DEPOMED.  Any adjustment pursuant to this Section 5.4 shall
be taken into consideration  when calculating any price adjustment pursuant to
Section 5.3 so as not to cause a multiple increase.

5.5          Adjustments Due to Technical Changes.   In the event that there are
changes in laws or regulations, cGMPs, the Specifications  or the Quality
Agreement in a manner that increases or decreases, in the aggregate, the
manufacturing cost on a per lot basis by more than [*  *  *] of the per unit
price to DEPOMED, the entire corresponding change on a per unit price to DEPOMED
shall be made to the Production Fees set forth in Schedule B, any other relevant
document and the related schedules shall be revised.  Any changes subject to
this Section 5.5 shall be implemented after a technical review and prior
approval by the Parties.

5.6          Multi-Country Manufacturing Services. If and when DEPOMED decides
to have MOVA provide manufacturing services with respect to the Product for
countries outside the USA, then MOVA shall prepare a quotation for consideration
by DEPOMED for the additional costs, if any, and the change over the Production
Fees for the Product destined for each new country. The agreed new Product
requirements and related costs and changes over the Production Fees shall be set
out in an amendment to this Agreement.  If MOVA comes to manufacture Product for
countries outside the USA, by undertaking such activity it hereby represents and
warrants that all such Product shall be manufactured, stored, handled, and
shipped in compliance with all Applicable Law where such Product is destined.

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

13


--------------------------------------------------------------------------------


5.7          Volume Reduction.  If at any time during the term of this Agreement
the annual volume order by DEPOMED falls below five (5) million tablets, then
MOVA shall be entitled to request an adjustment to the Production Fees with
respect to the Product to reflect the increased costs that MOVA will incur as a
result of the reduced volumes.  To the extent that the Production Fee has been
previously adjusted pursuant to this Section 5.7 to reflect reduced volumes, the
adjustment provided for shall operate based on the fees attributed to such
Product at the time the last of such adjustments were made, including any other
applicable price adjustments in accordance with this Article 5.

ARTICLE 6 – CONFIDENTIAL INFORMATION

6.1          Confidentiality. Any information or data (including but not limited
to technical information, experience, or data) regarding either Party’s
formulations, plans, programs, plants, process, technical materials, products,
production requirements, standard specifications, costs, equipment, operations,
procedures, instructions or customers (all of which is herein referred to as
“Confidential Information”) is the sole property of each respective Party. Each
Party shall treat the other Party’s Confidential Information in the same
protective manner that it treats its own Confidential Information. Except as
provided herein, the Parties shall not during the term of this Agreement and for
a period of five (5) years from the date of termination of expiration of this
Agreement, use, or disclose to others, or permit their employees or agents to
use or disclose to others Confidential Information which has heretofore come or
hereafter may come within the knowledge of, or which has been or may hereafter
be acquired or developed by the respective Party, its employees or agents, in
the performance of any services hereunder.  For the avoidance of doubt,
manufacturing processes, analytical methods used in the manufacture of Product
and test results shall be the Confidential Information of DEPOMED.  This
paragraph shall not prevent either Party from using or disclosing to others
information:

(a)           that is known to the receiving Party at the time it is disclosed
by or obtained from the disclosing Party, which knowledge can be established by
competent evidence; or

(b)           that is in the public domain at the time of disclosure, or through
no fault of the receiving Party becomes available to the public;

(c)           that lawfully becomes available to the receiving Party from a
source other than the disclosing Party;

(d)           that a Party can prove by written records dated prior to the date
of disclosures hereunder that such information was independently developed by
persons not engaged in activities hereunder and without regard to any
information conveyed hereunder or arising in connection herewith; or

(e)           is required by law or court order or a judicial or administrative
agency of competent jurisdiction to be disclosed, after maximum practicable
notice by the receiving

14


--------------------------------------------------------------------------------


Party to the disclosing Party, provided that in each case the receiving Party
shall use its best efforts to limit such disclosure and maintain the
confidentiality of such Confidential Information to the extent possible; or

(f)            that is needed to be disclosed for the sole purpose of carrying
out the responsibilities and obligations of this Agreement.

6.2          Obligations Upon Termination. Upon termination of this Agreement,
if requested, the receiving Party shall deliver to the disclosing Party all
notes, drawings, blueprints, manuals, letters, notebooks, reports and other
materials of or pertaining to the Confidential Information, including all copies
thereof, and all other Confidential Information that is in the possession of or
under the control of the receiving Party, except for one copy which shall be
maintained in the files of counsel for the sole purpose of assuring compliance
with the continuing confidentiality obligations under this Agreement.

6.3          Access Restriction. The Parties shall restrict access to
Confidential Information to as few as practicable of their employees and agents,
and in all cases shall restrict such knowledge to only those employees and
agents who are directly connected with the performance of the services
hereunder.

6.4          Equitable and other Injunctive Relief.  The Parties acknowledge and
agree that disclosure, distribution, use or any other handling of the
Confidential Information contrary to the terms of this Agreement will cause
irreparable harm to the Party owning such Confidential Information for which
damages at law will not provide an adequate remedy.  The Parties agree that the
provisions of this Article 6 may be specifically enforced in addition to any and
all other remedies available at law or in equity.

ARTICLE 7 – INDEMNIFICATION

7.1          Indemnification by DEPOMED. DEPOMED shall indemnify, defend and
hold MOVA, its Affiliates and their respective directors, officers, employees
and agents harmless from and against all claims, causes of action, suits, costs
and expenses (including reasonable attorney’s fees), losses or liabilities of
any kind asserted by third persons (except to the extent due to a negligent or
willful act or omission of an indemnified party) that arise out of or are
attributable to:

(i) any material breach of this Agreement by DEPOMED; or

(ii) any negligence or willful misconduct on the part of DEPOMED, its employees,
agents or representatives; or

(iii) any violation by DEPOMED of any Intellectual Property rights, including
but not limited to, patent rights or any property rights of any third party
related to the Product, except where such violation is attributable to MOVA.

15


--------------------------------------------------------------------------------


7.2          Indemnification by MOVA. MOVA shall indemnify, defend and hold
DEPOMED, its Affiliates and their respective directors, officers, employees and
agents harmless from and against all claims, causes of action, suits, costs and
expenses (including reasonable attorney’s fees), losses or liabilities of any
kind asserted by third persons (except to the extent due to a negligent or
willful act or omission of an indemnified party) that arise out of or are
attributable to:

(i) any material breach of this Agreement by MOVA; or

(ii) any negligence or willful misconduct on the part of MOVA, its employees,
agents or representatives; or

(iii) any violation by MOVA of any Intellectual Property rights, including but
not limited to, patent rights or any property rights of any third party related
to the Product, except where such violation is attributable to DEPOMED.

7.3          Consequential Damages. Under no circumstances whatsoever shall
either Party be liable to the other in contract, tort, negligence, breach of
statutory duty or otherwise for (i) any (direct or indirect) loss of profits, of
production, of anticipated savings, of business or goodwill or (ii) any other
liability, damage, costs or expense of any kind incurred by the other Party of
an indirect or consequential nature, regardless of any notice of the possibility
of such damages.  The foregoing shall not be construed to limit payment of any
amount due pursuant to either Section 7.1 or Section 7.2.

7.4          Indemnification Procedures. Each Party shall notify the other
promptly of any threatened or pending claim or proceeding covered by any of the
above Sections in this Article 7 and shall include sufficient information to
enable the other Party to assess the facts. Each Party shall cooperate fully
with the other Party in the defense of all such claims. No settlement or
compromise shall be binding on a Party hereto without its prior written consent,
whereas such consent shall not be unreasonably withheld or delayed.  The
indemnitee, its Affiliates and their respective directors, officers, employees
and agents shall cooperate fully with the indemnitor and its legal
representatives in the investigation and defense of any claim, lawsuit or other
action covered by this indemnification, all at the reasonable expense of the
indemnitor.  The indemnitee shall have the right, but not the obligation, to be
represented by counsel of its own selection and expense.

7.5          Insurance. During the term of this Agreement, each Party shall
maintain adequate product liability insurance. During the term of this
Agreement, MOVA and DEPOMED shall each maintain comprehensive general liability
insurance, including product liability. At the time of first commercial sale of
Product manufactured pursuant to this Agreement, the insurance afforded by the
Parties shall be primary insurance with minimum limits of [*  *  *] per
occurrence

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

16


--------------------------------------------------------------------------------


and an annual aggregate amount of [*  *  *]. Such insurance shall not be
cancelled or modified without providing the other Party at least thirty (30)
calendar days prior written notice. If requested each Party will provide the
other with a certificate of insurance evidencing the above and showing the name
of the issuing company, the policy number, the effective date, the expiration
date and the limits of liability.   If a Party is unable to maintain the
insurance policies required under this Agreement through no fault on the part of
such Party, then such Party shall forthwith notify the other Party in writing
and the Parties shall in good faith negotiate appropriate amendments to the
insurance provision of this Agreement in order to provide adequate assurances.

7.6                 Limitation of Liability .

7.6.1       API.  Except as expressly set forth in Section 4.10 hereof
(including with respect to API lost or damaged due to MOVA’s negligence or
willful misconduct under no circumstances shall MOVA be responsible for any loss
or damage to the API)MOVA’s maximum liability for loss or damage to API shall
not exceed the Maximum Credit Value in any Year.  The parties agree that MOVA’s
maximum liability for API under this Section 7.6.1 shall be in addition to any
liability of MOVA for other matters pursuant to Section 7.6.3.

7.6.2       Product Claims.   Unless MOVA has failed to provide the
manufacturing services hereunder in accordance with the Specifications, cGMPs,
Applicable Law or Section 14.1 of this Agreement,  MOVA shall not be liable nor
have any responsibility for any deficiencies in, or other liabilities associated
with, any Product manufactured by it, including, without limitation, the costs
and expenses of any Recall (collectively, “Product Claims”). For greater
certainty, MOVA shall have no obligation for any Product Claims to the extent
such Product Claim (i) is caused by deficiencies with respect to the setting of
the Specifications, the inherent safety, efficacy or marketability of the
Products or any distribution thereof, (ii) results from a defect in Materials
that is not reasonably discoverable by MOVA using the test methods set forth in
the Specifications, (iii) results from a defect in the API or Materials supplied
by DEPOMED that is not reasonably discoverable by MOVA using the test methods
set forth in the Specifications, (iv) is caused by actions of third parties
occurring after such Product is shipped by  MOVA pursuant to Section 3.1; (v) is
due to packaging or labeling defects or omissions for which MOVA has no
responsibility, or (vi) is due to any other breach by DEPOMED of its obligations
under this Agreement.  For greater certainty, if failure by MOVA to provide the
manufacturing services hereunder in accordance with the Specifications, cGMPs,
Applicable Law or Section 14.1 of this Agreement which gives rise to a Product
Claim, then MOVA’s obligations under this Section 7.6.2 shall not be subject to
the maximum liability limitation set forth in Section 7.6.3.

7.6.3       Maximum Liability. Except as set forth in Sections 7.6.1, 7.6.2, and
excluding MOVA’s liability for replacement Product under Article 4, MOVA’s
maximum liability under this Agreement for any reason whatsoever, shall not
exceed in a

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

17


--------------------------------------------------------------------------------


Year, in the aggregate the greater of $500,000 or 35 % of the purchase price for
Product arising from Purchase Orders submitted in such Year up to a cap of
$2,500,000 in any Year.

ARTICLE 8 – RECALLS

8.1          Recalls. In the event (i) any Authority issues a request, directive
or order that the Product be recalled, or (ii) a court of competent jurisdiction
orders such a recall, or (iii) DEPOMED reasonably determines that the Product
should be recalled, the Parties shall take all appropriate corrective actions.

8.1.1       In the event that such Recall results from the manufacture,
packaging, storage, testing and handling of the Product by MOVA and such recall
or event is due to MOVA’s failure to provide the manufacturing services
hereunder in accordance with the Specifications, and Applicable Law, as
determined by the Laboratory, MOVA shall be responsible for the documented
out-of-pocket expenses of such Recall or return and shall use its commercially
reasonable efforts to replace the recalled or returned Products with new
Products contingent upon the receipt from Depomed of all API required for the
manufacture of such replacement Product.  For greater certainty, MOVA’s
responsibility for any loss of API in connection with the recalled Product shall
be subject to the limitation set forth in Section 7.6.1.  In the event that MOVA
is unable to replace the recalled or returned Products, then DEPOMED may request
MOVA to reimburse DEPOMED for the Production Fees paid to MOVA  with respect to
the recalled Products.  In all other circumstances, Recalls, returns or other
corrective actions shall be made at DEPOMED’s cost and expense. For the purposes
of this Agreement, the expenses of Recall shall include, without limitation, the
expenses of notification and destruction or return of the recalled Product, and
DEPOMED’s costs for the Product recalled. Marketing and advertising expenses
associated with the goodwill of the Product subject to the recall shall not be
included as an expense of recall and shall, in all instances, be borne by
DEPOMED. The remedies set forth above shall constitute the sole remedy of each
Party under this Section 8.1.

8.1.2 MOVA shall have no obligation pursuant to Section 8.1 above to the extent
such claim (i) is caused by deficiencies with respect to the setting of the
Specifications, the inherent safety, efficacy or marketability of the Products
or any distribution thereof, (ii) results from a defect in Materials that is not
reasonably discoverable by MOVA using the test methods set forth in the
Specifications, (iii) results from a defect in the API or Materials supplied by
DEPOMED that is not reasonably discoverable by MOVA using the test methods set
forth in the Specifications, (iv) is caused by actions of third parties
occurring after such Product is shipped by  MOVA pursuant to Section 3.1; (v) is
due to packaging or labeling defects or omissions for which MOVA has no
responsibility, or (vi) is due to any other breach by DEPOMED of its obligations
under this Agreement.

8.2          Recall Coordination. All coordination of any recall or field
correction activities involving Product shall be handled by DEPOMED, but MOVA
shall reasonably cooperate with DEPOMED in accomplishing any of the foregoing
actions.

18


--------------------------------------------------------------------------------


8.3          Recall Records. Each of the Parties shall maintain complete and
accurate recall records of all the Product sold by it for such periods as may be
required by Applicable Law, but in no event less than three (3) years after the
date of the recall. Each party shall promptly notify the other by telephone (to
be confirmed in writing) of any information which might affect the
marketability, safety or effectiveness of the Products and/or which might result
in the Recall or seizure of the Products.  Upon receiving any such notice or
upon any such discovery, each party shall cease and desist from further
shipments of such Products in its possession or control until a decision has
been made whether a Recall or some other corrective action is necessary.  The
decision to initiate a Recall or to take some other corrective action, if any,
shall be made and implemented by DEPOMED.  “Recall” shall mean any action (i) by
the Client to recover title to or possession of quantities of the Products sold
or shipped to third parties (including, without limitation, the voluntary
withdrawal of Products from the market); or (ii) by any regulatory authorities
to detain or destroy any of the Products.  Recall shall also include any action
by either party to refrain from selling or shipping quantities of the Products
to third parties which would have been subject to a Recall if sold or shipped.

8.4          Disputes. Any disputes, as between MOVA and DEPOMED, with regards
to the quality of the Product shall be handled according to the provisions
stated in Section 4.7 of this Agreement.

ARTICLE 9 – RECORDS AND AUDITS

9.1          Records and Retained Samples. During the term hereof, MOVA shall
(i) prepare and maintain Batch Records and (ii) retain samples, properly stored,
from each lot or batch of Products supplied by MOVA hereunder, sufficient to
perform each quality control test specified in the Specifications at least
twice. DEPOMED agrees to provide for such purpose all the information,
processes, analytical methods, testing procedures, and any other information
reasonably requested by MOVA and in the possession of DEPOMED necessary for
manufacturing the Product in accordance with cGMPs. MOVA agrees to provide
DEPOMED upon release and delivery of the Product, copies of the analytical
testing data such as Certificate of Analysis. MOVA agrees to provide DEPOMED
copies of its executed Batch Records and related documents. Such records shall
be available for audit by DEPOMED, and its designates, as well as FDA and
foreign regulatory agencies, upon request. MOVA shall store the manufacture and
analysis documentation for each batch of PRODUCT for the shelf life period of
the respective batch and for two (2) years thereafter.

9.2          Quarterly Review. Each party shall forthwith upon execution of this
Agreement appoint one of its employees to be a relationship manager responsible
for liaison between the parties.  The relationship managers shall meet not less
than quarterly, whether in person, by means of video conference, telephone or
such other agreed upon means of communication, to review the current status of
the business relationship and manage any issues that have arisen.

19


--------------------------------------------------------------------------------


ARTICLE 10 – TERM AND TERMINATION

10.1        Term. Subject to the termination provisions of Section 10.3, the
initial term of this Agreement shall commence on the Effective Date and shall
end on the fifth (5th) anniversary from regulatory approval of the first dosage
form of the Product at MOVA’s Facilities, the (“Initial Term”). Thereafter, this
Agreement shall be automatically renewed for an additional term of two (2) years
unless one Party gives notice to terminate twelve (12) months prior to the
expiration of the Initial Term or any extension thereof.

10.2        Termination due to Market Conditions; Early Termination by Depomed.

(a)           At any time after a period of two (2) years from the Effective
Date, DEPOMED shall be entitled to terminate this Agreement, upon one hundred
and eighty (180) days written notice to MOVA, if due to market conditions, the
Product becomes commercially unfeasible and DEPOMED discontinues selling the
Product. If DEPOMED subsequently elects to resume commercializing the Product,
this Agreement shall once again take effect between the Parties, and the Parties
shall meet in good faith to determine the procedure to follow in order for
DEPOMED to resume the purchase of Product from MOVA and MOVA resume the supply
of Product to DEPOMED.

10.3        Termination. This Agreement may be terminated under the conditions
stated herein:

(a)           by either Party by giving the other Party written notice thereof
if the other Party fails to remedy and make good any breach in the performance
of any condition or obligation under this Agreement after ninety (90) calendar
days of the date of a written notice of breach is sent to the breaching Party
thereof, or if such breach cannot be reasonably remedied within such ninety (90)
calendar day period; the Party in default diligently commences and continues to
remedy such breach; or

(b)           by DEPOMED by giving MOVA written notice of a breach of the
Quality Agreement if MOVA fails to remedy and make good any breach in the
performance of any condition or obligation under the Quality Agreement after
ninety (90) calendar days of the date of a written notice of breach is sent to
the breaching Party thereof, or if such breach cannot be reasonably remedied
within such ninety (90) calendar day period;

(c)           by either Party if the other Party is declared insolvent or
bankrupt by a court of competent jurisdiction, or a voluntary petition of
bankruptcy is filed in any court of competent jurisdiction by the other Party,
or the other Party makes or executes any assignment for the benefit of
creditors.

(d)           by DEPOMED, immediately, by giving MOVA written notice of such
termination as a result of any debarment, whether actual or threatened, or any
conviction which could result in debarment, whether it does so in fact or not;
provided that if such circumstance relates to an individual, MOVA may avoid such
termination by the

20


--------------------------------------------------------------------------------


immediate removal of such person from all tasks performed pursuant to this
Agreement and replacement of such person by another qualified person.

10.4        Effect of Termination. Upon termination of this Agreement for any
reason MOVA shall furnish to DEPOMED a complete inventory of all stock on hand
of work-in-progress for the manufacture of the Product and finished Product.
Unless otherwise agreed to between the Parties, all stock on hand as of the
effective date of termination of this Agreement shall be dealt with promptly as
follows:

(a)           Product manufactured and packaged pursuant to Purchase Orders from
DEPOMED shall be delivered by MOVA to DEPOMED, whereupon DEPOMED shall pay MOVA
therefor in accordance with the terms hereof;

(b)           Work-in-progress commenced by MOVA against Purchase Orders from
DEPOMED shall be completed by MOVA and delivered to DEPOMED, whereupon DEPOMED
shall pay MOVA therefor in accordance with the terms hereof; and
(c)              Materials not necessary to complete 10.3(b) above but having
been ordered or purchased by MOVA in accordance with DEPOMED´S then current
twelve (12) months rolling forecast shall be disposed of by MOVA or returned to
DEPOMED at DEPOMED’s option and expense. If MOVA terminates this Agreement under
Section 10.3(a) herein, DEPOMED shall reimburse MOVA for MOVA’s actual cost of
such raw materials purchased by MOVA in order to fulfill DEPOMED´s then current
twelve (12) months rolling forecast. Additionally, DEPOMED shall reimburse MOVA
for any fees charged to MOVA for the termination of such supply contracts for
raw materials which MOVA can only use for the manufacture of Products. In all
other events of termination and without prejudice to the above mentioned, the
Party having given reason to the termination shall bear the costs of disposal of
raw materials and Active Pharmaceutical Ingredient.  Any credit balance owed to
DEPOMED after application to amounts due to MOVA shall be promptly paid to
DEPOMED.

10.5        No Discharge of Obligations. Termination of this Agreement for any
reason shall not discharge either Party’s liability for obligations incurred
hereunder and amounts unpaid at the time of such termination.

10.6        Tooling. Upon any termination, MOVA shall after consultation with
and upon request by DEPOMED deliver to DEPOMED or a third party designated by
DEPOMED all tooling and equipment purchased and for which DEPOMED has remitted
payment to MOVA, with delivery costs to be borne by DEPOMED.

10.7        Conversion to Non-Exclusive Rights. In the event that MOVA fails to
deliver at least [*  *  *] of the Product volume per order for [*  *  *]
consecutive months or [*  *  *] of the sum of the Product ordered during such
[*  *  *] consecutive months (provided, that MOVA shall not be deemed to have
failed to deliver any Product during a calendar

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

21


--------------------------------------------------------------------------------


month, if delivery of such Product occurs within five business days of the
confirmed delivery date), for reasons other than those related to: (i) DEPOMED,
including, failure to diligently place the corresponding purchase orders; (ii)
DEPOMED’s failure to provide the Specifications or supplying Active
Pharmaceutical Ingredient; or (ii) due to a Force Majeure Event (which shall be
governed by Article 17); the exclusive manufacturing right granted to MOVA in
Section 2.1 of this Agreement shall immediately, and with notice to MOVA, become
non-exclusive entitling DEPOMED to place orders for the greater of (a) [*  * 
*], or (b) the quantity of Product not delivered by MOVA, provided however, that
the requirements for Product will be adjusted to at least [*  *  *] of its total
requirements for Product at the later of (x) thirty (30) days after MOVA has
demonstrated to DEPOMED’s reasonable satisfaction that it is capable of meeting
such requirements and (y) subject to fulfillment by DEPOMED of any reasonable
Product volume purchase requirement in any secondary supplier contract into
which DEPOMED has entered.    If DEPOMED exercises its right to use an
alternative supplier hereunder, MOVA shall cooperate in good faith with
DEPOMED’s reasonable requests relating to the provision of the Specifications,
SOPs, analytical tests, procedures and all other applicable documents to the
alternative supplier(s) designated by DEPOMED, which shall be entitled to use
the same for DEPOMED.  The foregoing conversion shall not apply in the event
that the reason for the delay or shortfall was due to a failure of supply of API
by, or other fault of, DEPOMED. Promptly following execution and delivery of
this Agreement, MOVA shall propose a disaster recovery plan addressing
catastrophic loss of its ability to perform hereunder, with such plan to focus
on minimizing interruption of supply to DEPOMED.  Such plan shall be subject to
the reasonable agreement of the Parties.

10.8        Second Source.  DEPOMED shall be entitled to qualify a second source
for Product manufacture and related activities provided, however, that upon such
qualification DEPOMED shall not purchase more than an amount estimated in good
faith to be [*  *  *] of its annual requirements of Product from such source
during the term of this Agreement. The parties agree that DEPOMED will consider
in good faith any proposal from Patheon Inc. or any of its Affiliates to become
DEPOMED’s second source supplier.  The implementation of this Section 10.8 shall
not limit DEPOMED’s rights under Section 10.7.  DEPOMED’s rights pursuant to
Sections 10.7 and 10.8 shall be cumulative and not in substitution for each
other.  The manufacturing party used pursuant to Section 10.7 may be the second
source qualified by DEPOMED pursuant to this Section 10.8, a different
manufacturer, or DEPOMED itself.  MOVA shall provide reasonable assistance to
DEPOMED in qualifying a second source pursuant to this Section 10.8.

ARTICLE 11 – REGULATORY MATTERS

11.1        Regulatory Filings. DEPOMED shall be responsible for preparing and
submitting all documents necessary for maintaining the NDA including without
limitation adverse drug reaction reports and annual reports. MOVA shall use best
efforts to assist DEPOMED in complying with any arising requirements of the FDA
and any

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

22


--------------------------------------------------------------------------------


other regulatory authorities. MOVA agrees to comply with all reasonable
commitments made in the NDA and any supplement thereto regarding MOVA’s
manufacturing responsibilities as directed herein, provided that MOVA is
notified of such responsibilities and given an opportunity to review such
commitments with sufficient time prior to their being included in the submitted
document by DEPOMED and provided they are not inconsistent with the then
applicable Specifications. Any incremental costs as a result of the above are
subject to the price adjustments as provided in Section 5.3 herein.

11.2        Compliance. DEPOMED shall be responsible for compliance of the
Specifications (including but not limited to the text and accuracy of any
labeling required by DEPOMED) with FDA standards. MOVA shall be responsible for
compliance of the manufacturing, processing, packaging procedures and testing
procedures with FDA standards, including those pertaining to cGMPs. Each Party
will provide reasonable assistance to the other, at no charge, if necessary to
respond to FDA audits, inspections, inquiries or requests concerning the
Product. DEPOMED employees present at the facility shall at all times adhere to
safety regulations, cGMPs and work schedule generally applicable to MOVA’s own
employees, provided that such DEPOMED employees are notified of the same.

11.3        Adverse Events Reporting and Product Information Requests.

(a)           Adverse Reaction Reporting. During the term of this Agreement,
MOVA shall immediately but in any case within twenty-four (24) hours notify
DEPOMED, by facsimile or telephone, of any adverse drug experience involving the
Product that a responsible employee of MOVA becomes aware of.

(b)           Product Information Requests. Information concerning any
complaints, inquiries and/or drug information requests from consumers,
physicians, or other third parties regarding the Product shall be forwarded to
DEPOMED within twenty-four (24) hours of MOVA’s receipt of the information
and/or inquiry. DEPOMED shall respond to such complaints and inquiries, if
necessary, in accordance with its usual and customary procedures. DEPOMED shall
supply MOVA, for MOVA’s information purposes only, with copies of its standard
response information for the Product as well as any updates thereto.

(c)           Governmental Reports. DEPOMED shall be responsible for filing with
the FDA any required adverse reaction reports that it receives directly from
third parties and any adverse reaction reports that it receives through MOVA.

11.4        Cooperation. The Parties expect that any information concerning the
Product required by the FDA will be submitted by DEPOMED. If MOVA is required to
submit to the FDA any information concerning the Product as part of a FDA
inspection or audit in connection with the manufacture of the Product, DEPOMED
will provide to MOVA such documentation, data and other information as MOVA may
require for submission to the FDA. DEPOMED shall also provide, if required by
the FDA, information concerning its

23


--------------------------------------------------------------------------------


quality control procedures and marketing of the Product and any other
information reasonably requested by FDA. DEPOMED shall provide its reasonable
cooperation and consultation to MOVA in addressing any issue raised by FDA
concerning manufacture of the Product.

11.5        Compliance Audits. MOVA shall permit representatives of DEPOMED to
conduct audits to confirm MOVA’s compliance with cGMPs and Specifications upon
reasonable advance notice and subject to the provisions of Article 6. MOVA shall
notify DEPOMED within twenty-four (24) hours after it receives notice of an FDA
audit or inspection involving the Product, any component thereof, or any portion
of MOVA’s facility used or likely to be used in connection with the activities
of MOVA to be conducted under this Agreement, and shall allow DEPOMED to be
present and to participate in any such inspection.  In each such case, whether
or not DEPOMED attended such audit or inspection provide to DEPOMED copies of
any resulting document of action (FDA Form 483 inspection observation report,
regulatory letters, etc.) resulting from these audits, which pertains to the
Product, any component thereof, or any portion of MOVA’s facility used or likely
to be used in connection with the activities of MOVA to be conducted under this
Agreement, within two (2) calendar days after receipt. Should either MOVA or
DEPOMED receive any such document of action, it shall so notify the other within
two (2) business days after receipt and shall provide to the other an
opportunity to the extent feasible under the circumstances, to provide input to
any response to any such document of action.

ARTICLE 12 – INTELLECTUAL PROPERTY

12.1        Trademarks and Labeling. MOVA shall affix labeling to the Product as
specified in the Specifications. That labeling shall bear one or more trademarks
to be designated by DEPOMED. Nothing contained herein shall give MOVA any right
to use any DEPOMED trademark except on Product for DEPOMED, and MOVA shall not
obtain any right, title or interest in any DEPOMED trademark by virtue of this
Agreement or its performance of services hereunder.

12.2        Inventions.

(a)           For the term of this Agreement, DEPOMED hereby grants MOVA a
non-exclusive, paid-up, royalty-free, non-transferable license to DEPOMED’s
Intellectual Property which MOVA must use in order to perform the manufacturing
services under this Agreement.

(b)           All Intellectual Property generated or derived by MOVA in the
course of performing the manufacturing services, to the extent it is specific to
or is based or relies upon the development, manufacture, use and sale of the
Product, shall be the exclusive property of DEPOMED.

(c)             All Intellectual Property generated or derived by MOVA in the
course of performing the manufacturing services  which is not specific to, or
based or reliant upon,

24


--------------------------------------------------------------------------------


the Product and which has application to manufacturing processes or formulation
development of drug products or drug delivery systems generally shall be the
exclusive property of MOVA (the “Broader Intellectual Property Rights”).  MOVA
hereby grants DEPOMED, a non-exclusive, paid-up, royalty-free, transferable
license of MOVA’s Broader Intellectual Property Rights which DEPOMED may use for
the manufacture of the Product.

(d)           Each Party shall be solely responsible for the costs of filing,
prosecution and maintenance of patents and patent applications owned by it.

(e)           Each Party shall give the other Party written notice, as promptly
as practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by such Party and a subject matter of this
Agreement.

(f)            All rights and licenses granted under or pursuant to this
Agreement by either Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code or analogous
provisions of Applicable Law outside the United States (hereinafter “IP”).  The
Parties agree that each of them , as licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code or any other provisions of Applicable Law outside
the United States that provide similar protection for IP.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against MOVA under the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States, DEPOMED shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such IP and
all embodiments of such IP, which, if not already in DEPOMED’s possession, shall
be promptly delivered to it upon DEPOMED’s written request therefor.

12.3        Intellectual Property.  Subject to Section 12.2, all DEPOMED’s
Intellectual Property shall be owned by DEPOMED and all MOVA Intellectual
Property shall be owned by MOVA.  Neither Party has, nor shall it acquire, any
interest in any of the other Party’s Intellectual Property unless otherwise
expressly agreed to in writing.  Neither Party shall use any Intellectual
Property of the other Party, except as specifically authorized by the other
Party or as required for the performance of its obligations under this
Agreement.

ARTICLE 13 – RELATIONSHIP OF PARTIES

13.1        Independent Contractors. It is not the intent of the Parties hereto
to form any partnership or joint venture. Each Party shall, in relation to its
obligations hereunder, act as an independent contractor, and nothing in this
Agreement shall be construed to give such Party the power or authority to act
for, bind or commit the other Party in any way whatsoever.

25


--------------------------------------------------------------------------------


13.2        Public Statements. MOVA and DEPOMED each agree not to disclose the
terms of this Agreement in any public statements, whether oral or written,
including but not limited to shareholder reports, communications with stock
market analysts, statements to other customers or prospective customers, press
releases or other communications with the media, or prospectuses, without the
other Party’s prior written consent, which shall not be unreasonably withheld or
delayed, or as required by Applicable Law. If possible, each Party shall give
the other at least five (5) calendar days advance written notice of a disclosure
required by Applicable Law and will cooperate with the other Party to minimize
the scope and content of such disclosure.

ARTICLE 14 – WARRANTIES

14.1        MOVA’s Warranty. MOVA hereby represents and warrants as follows:

(a)           The Product shall conform with the Specifications as set out in
Schedule A at the time of delivery to a common carrier pursuant to Section 3.1.

(b)           MOVA shall comply in all material respects with Applicable Law. 
For purposes of this Section 15.1(b), and without limiting the foregoing
sentence, any failure to comply with any Applicable Law that exposes DEPOMED to
any sanction or liability, or prevents DEPOMED from using the Product as
intended, shall be deemed to be a material noncompliance.

(c)           MOVA shall maintain all required governmental permits, licenses,
orders, applications and approvals regarding the manufacturing of the Product,
and MOVA shall manufacture Product in accordance with all such permits,
licenses, orders, applications and approvals. Any expenses incurred to obtain
special permits for Product that MOVA would not have to acquire absent this
Agreement will be reimbursed by DEPOMED.

(d)           Product shall, at the time it is shipped to DEPOMED (i) not be
adulterated or misbranded within the meaning of the Act, or within the meaning
of any applicable State or municipal laws in the U.S.A. and (ii) not be articles
that may not, under the Act or any other Applicable Law, be introduced into
interstate commerce.

(e) MOVA has full authority to enter into this Agreement, that it has no reason
to believe that its performance under this Agreement will infringe any third
party rights and that nothing contained in any other agreement prohibits or
restricts MOVA from entering into any part of this Agreement.

(f)            MOVA represents as of the date of this Agreement and continuously
during the term of this Agreement that it and its employees, affiliates, and
agents have never been (i) debarred or (ii) convicted of a crime for which a
person can be debarred, under Section 335(a) or 335(b) of the Federal Food,
Drug, and Cosmetic Act (“Section 335(a) or (b)”).  MOVA represents that it has
never been and, to the best of its knowledge after due inquiry, none of its
employees, Affiliates, or agents has ever been (i) threatened to be debarred or
(ii) indicted for a crime or otherwise engaged in conduct for

26


--------------------------------------------------------------------------------


which a person can be debarred, under Section 335(a) or (b).  MOVA agrees that
it will promptly notify DEPOMED in the event of any such debarment, conviction,
threat, or indictment.

14.2        DEPOMED’s Warranty. DEPOMED hereby represents and warrants as
follows:

(a)           The Active Pharmaceutical Ingredient shall, to the best of
DEPOMED’s knowledge, at the time it is shipped to MOVA, (i) not be adulterated
or misbranded within the meaning of the Act or within the meaning of any other
Applicable Law in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act; (ii) not be articles that
may not, under the Act or any other Applicable Law, statute or regulation, be
introduced into interstate commerce, (iii) comply with its specifications as
provided by DEPOMED and (iv) to the best of DEPOMED’s knowledge, the use of the
Active Pharmaceutical Ingredient for the manufacture of the Product does not
infringe third party intellectual property  rights.

(b)           As of the time that any Product produced hereunder is sold,
DEPOMED will own all rights to the Product trademarks and the Product labeling
will meet regulatory requirements.

(c)           The manufacture, marketing and sale of the Product by or on behalf
of DEPOMED or its customers shall not, to the best of DEPOMED’s knowledge,
infringe any patent, trademark, trade secret or other proprietary right of any
third person.

(d)           the Specifications for the Product are its or its Affiliate’s
property, or it or its Affiliates have the right to use the same, or such
Specifications are in the public domain, and that DEPOMED may lawfully disclose
the Specifications to MOVA ;

(e)           the Specifications for the Product are consistent with the NDA for
the Product;

(f)            the Product is the subject of an NDA approved by the U.S.A. Food
and Drug Administration;

(g)           Specifications for the Product conform to all applicable cGMPs and
Applicable Law;

(h)           the Products, if labeled and manufactured in accordance with the
Specifications and in compliance with Applicable Law, including, without
limitation cGMPs, (i) may be lawfully sold and distributed in every jurisdiction
in which DEPOMED markets such Products, (ii) will be fit for the purpose
intended, and (iii) will be safe for human consumption;

(i) DEPOMED has full authority to enter into this Agreement and that nothing
contained in any other agreement prohibits or restricts DEPOMED from entering
into any part of this Agreement.

27


--------------------------------------------------------------------------------


(k)           All material safety data sheets and other raw material, Active
Pharmaceutical Ingredient or any data supplied by DEPOMED to MOVA are accurate
to the best of DEPOMED’s knowledge. The Parties understand that MOVA will not do
analysis to verify the accuracy of such DEPOMED supplied data.

14.3        No Implied Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, MOVA AND DEPOMED MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, IN THE CASE OF
MOVA, ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 15 – ASSIGNMENT

Except as set forth in this Article, this Agreement, and all rights and
obligations hereunder, are personal to MOVA and shall not be assigned in whole
or in part by MOVA to any other person or company without the prior written
consent of DEPOMED, which consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, MOVA shall be entitled to assign this Agreement
to an Affiliate whose performance is guaranteed by MOVA or to a party which is
the successor to, or the assignee of, all or substantially all of MOVA’s
pharmaceutical business; provided, however, that any such successor or assignee
has agreed in writing to assume all of MOVA’s obligations under this Agreement. 
DEPOMED may, without the consent of MOVA, assign this Agreement provided,
however, that DEPOMED shall give prior written notice of any assignment to MOVA.
Any assignee of DEPOMED to which it has sold or licensed rights to manufacture,
market or sell the Product in the Territory, which has assumed all of DEPOMED’s
obligations hereunder  must be qualified and shall have (i) a financial
condition at the time of assignment at least comparable to that of DEPOMED as of
the Effective Date, and (ii) has neither been debarred by the FDA nor is
otherwise subject to an order of the FDA or a court of competent jurisdiction
which would prevent it from performing the obligations of DEPOMED hereunder.  In
the event of any assignment pursuant to the provisions of this Article, the
assigning Party shall have no further obligations hereunder except:  (i) to the
extent the same has accrued prior to such assignment or (ii) pursuant to the
guarantee obligation set forth above.  The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, the Parties
hereto and their respective successors and permitted assigns.

ARTICLE 16 – GOVERNING LAW AND DISPUTE RESOLUTION

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach thereof shall be settled, if possible, through good faith
negotiation between the Parties. Such good faith negotiations shall commence
promptly upon a Party’s receipt of notice of any claim or dispute from the other
Party and continue for a period of sixty (60) calendar days.

28


--------------------------------------------------------------------------------


If such efforts are not successful, such controversy, claim or dispute relating
to, arising out of, or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, except as
otherwise expressly provided in this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico without reference to any rules of conflicts of
law or renvoi. Disputes shall be resolved through arbitration before three (3)
arbitrators. Such arbitration shall take place in the vicinity of the
non-triggering Party, and shall proceed in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”). Within seven
(7) calendar  days of either Party making a demand for arbitration (or longer if
the Parties so agree), DEPOMED and MOVA shall each select one (1) arbitrator. A
third arbitrator shall be selected by the arbitrators selected by the Parties
within thirty (30) calendar days of the demand for arbitration. In the event
that either Party shall fail to appoint its arbitrator, or the two arbitrators
selected by the Parties fail to appoint the third arbitrator, in either case
within the prescribed time period, then either Party may apply to the AAA for
the appointment of such arbitrator. The determination of a majority of the panel
of arbitrators shall be the decision of the arbitrators and shall be binding
regardless of whether one of the Parties fails or refuses to participate in the
arbitration; said determination shall be enforceable by any court of competent
jurisdiction. Each Party shall pay for the arbitrator it selects with the cost
of the third arbitrator being split equally between the Parties. All other costs
shall also be split equally between the Parties. Either Party may enter any
arbitration award in any court having jurisdiction or may make application to
any such court for a judicial acceptance of the award and order of enforcement,
as the case may be. The Parties’ agreement to submit to arbitration referred to
herein shall in no way prevent either Party from exercising its right to
terminate this Agreement consistent with the terms herein.

ARTICLE 17 – FORCE MAJEURE

Neither Party shall be liable to the other for default or delay in the
performance of its obligations under this Agreement, if such default or delay
shall be caused directly or indirectly by accident, fire, flood, riot, war,
weather, act of God, embargo, strike, failure or delay of usual sources of
supply of materials, or delay of carriers or governmental orders or regulations,
or complete or partial shutdown of plant by any of the foregoing causes or other
causes beyond its reasonable control, provided the same are not due to the
negligence or willful misconduct of such Party and provided further that any
such default, delay or failure shall be remedied by such Party as soon as
possible after the removal of the cause of such default, failure or delay.
Obligations to pay amounts due under this Agreement shall not be subject to the
forestated excuses.  If due to force majeure MOVA is unable to supply DEPOMED
with the Product for a period exceeding one hundred and twenty (120) days then
DEPOMED shall have the right to terminate this Agreement without further cost
and with immediate effect and upon written notice to MOVA.  At the end of the
first sixty (60) days during the persistence of the force majeure event MOVA
shall reasonably determine whether it will be able to resume supplying Product
at the end

29


--------------------------------------------------------------------------------


of such one hundred and twenty (120) days period and notify DEPOMED in writing
of such assessment.  If MOVA has concluded that it will be unable to resume
supplying Product at the end of such period, DEPOMED shall have the right to
terminate this Agreement upon thirty (30) days written notice to MOVA without
further cost.  MOVA will provide reasonable assistance during the technology
transfer for the Product upon termination due to force majeure.

ARTICLE 18 – NOTICES

Unless otherwise provided herein, any notice required or permitted to be given
hereunder or any proposal for any modification of this Agreement (hereinafter
collectively referred to as the “Correspondence”) shall be faxed, mailed by
overnight mail, mailed by certified mail, postage prepaid, or delivered by hand
to the Party or the individual to whom such Correspondence is required or
permitted to be given hereunder. If mailed, any such Correspondence shall be
deemed to have been given five (5) business days from the date mailed, as
evidenced by the postmark at the point of mailing. If delivered by hand or fax,
any such Correspondence shall be deemed to have been given when received by the
Party to whom such Correspondence is given, as evidenced by written and dated
receipt of the receiving Party.

All Correspondence to MOVA shall be addressed as follows:

 

MOVA Pharmaceutical Corporation

 

 

P.O. Box 8639

 

 

Caguas, Puerto Rico 00726

 

 

Attention: President

 

 

Facsimile: (787) 258-1794

 

 

 

with a copy to:

 

Patheon, Inc.

 

 

7070 Mississauga Road, Suite 350

 

 

Mississauga ON     L5N 7J8

 

 

Attention:   General Counsel

 

 

Facsimile: (905) 812-6613

 

All Correspondence to DEPOMED shall be addressed as follows:

 

Depomed, Inc.

 

 

1360 O’Brien Drive

 

 

Menlo Park, California  94025

 

 

Attention: Vice President, Operations

 

 

Facsimile: (650) 462-9993

 

with a copy to:

 

Heller Ehrman LLP

 

 

4350 La Jolla Village Drive, 7th Floor

 

 

San Diego, California  92122

 

 

Attention:  Richard A. Kaufman, Esq.

 

30


--------------------------------------------------------------------------------


 

 

Facsimile:  (858) 450-8499

 

Either Party may change the address to which any correspondence to it is to be
addressed by notification to the other Party as provided herein.

ARTICLE 19 – CAPTIONS

The captions in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.

ARTICLE 20 – SEVERABILITY

Should any part or provision of this Agreement be held unenforceable or in
conflict with Applicable Law, the invalid or unenforceable part or provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the Parties hereto.

ARTICLE 21 – WAIVER

No failure on the part of either Party hereto to exercise, and no delay in
exercising, any right, privilege or power hereunder shall operate as a waiver or
relinquishment of the provision giving rise thereto; nor shall any single or
partial exercise by either Party hereto of any right, privilege or power
hereunder preclude any other further exercise thereof, or the exercise of any
other right, privilege or power.

ARTICLE 22 – SURVIVAL

The provisions of Articles 1, 6 through 9, Sections 10.4, 10.5, 10.6, 10.7,
11.4, 11.5, Articles 12 through 13, 17 through 22 and 23 shall survive the
termination or expiration of this Agreement.

31


--------------------------------------------------------------------------------


ARTICLE 23 – ENTIRE AGREEMENT

This Agreement, together with the Schedules hereto constitute the complete and
exclusive Agreement between the Parties hereto with reference to the subject
matter hereof, and no statement or agreements, oral or written, made prior to or
at the signing hereof shall vary or modify the written terms hereof, and neither
Party shall claim any modification or rescission from any provision hereof
unless such modification or rescission is in writing, signed by the other Party.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

MOVA Pharmaceutical Corporation

DEPOMED, Inc.

 

 

By:_

/s/ Michael Harding

 

By:

 /s/ John N. Shell

Name: Michael Harding

Name: John N. Shell

Title: COO

Title: VP Operations

Date: June 13, 2006

Date: June 19, 2006

 

32


--------------------------------------------------------------------------------


Schedule A

Specifications

Prior to the commencement of the commercial manufacturing of the Product under
this Agreement DEPOMED shall provide MOVA with copies of such portion of the
Specifications as are contained in the NDA for the Product. If the
Specifications provided are subsequently amended, the DEPOMED shall provide MOVA
with such revised Specifications. Upon acceptance of the revised Specifications
MOVA shall provide DEPOMED with a signed and dated receipt evidencing such
acceptance of the revised Specifications.

Schedule B

Commercial Production Fees

1.                                      Per unit prices

A.  The prices of Product are as follows:

[*  *  *]

[*  *  *]

[*  *  *]

[*  *  *]

[*  *  *]

[*  *  *]

2.                                      Price Adjustments

[*  *  *]

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.


--------------------------------------------------------------------------------


Schedule C

Quality Agreement

TO BE ATTACHED AS SOON AS PRACTICABLE


--------------------------------------------------------------------------------


Schedule D

Stability Testing Fees

1.  Stability Annual Fee

The Stability Annual Fee will be [*  *  *].

2.                                      Price Adjustments

[*  *  *]

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.


--------------------------------------------------------------------------------


Schedule E

API CREDIT  VALUE and MAXIMUM CREDIT VALUE

The API Credit Value and Maximum Credit Value shall be as follows:

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.


--------------------------------------------------------------------------------


Schedule F

MONTHLY ACTIVE MATERIALS INVENTORY REPORT

TO:                                                                           
DEPOMED INC.

FROM:                                                         MOVA
PHARMACEUTICAL CORPORATION

RE:                                                                           
API monthly inventory report pursuant to Section 4.10 of the Commercial
Manufacturing Agreement dated (the “Agreement”)

Reporting month:

 

 

 

 

 

 

 

API on hand

 

 

 

at beginning of month:

 

kg

(A)

 

 

 

 

API on hand

 

 

 

at end of month:

 

kg

(B)

 

 

 

 

Quantity Received during month:

 

kg

(C)

 

 

 

 

Quantity Dispensed (1) during month:

 

kg

 

(A + C – B)

 

 

 

 

 

 

 

Quantity Converted during month:

 

kg

 

(total API in Products produced

 

 

 

and not rejected, recalled or returned)

 

 

 

 

Capitalized terms used in this report have the meanings given to such terms in
the Agreement.

MOVA Pharmaceutical Corporation

DATE:

 

 

 

 

Per:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1) Excludes any (i) API that must be retained by MOVA as samples, (ii) API
contained in Product that must be retained as samples, (iii) API used in
connection with testing (if applicable) and (iv) API received or consumed in
connection with technical transfer activities or development activities,
including, without limitation, any regulatory, stability, validation or test
batches manufactured during the month


--------------------------------------------------------------------------------


SCHEDULE G

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION AND CALCULATION OF
ACTUAL ANNUAL YIELD

TO:                                                                           
DEPOMED INC.

FROM:                                                       MOVA Pharmaceutical
Corporation

RE:                                                                           
API annual inventory reconciliation report and calculation of Actual Annual
Yield pursuant to Section 4.10 of the Commercial Supply Agreement dated • (the
“Agreement”)

Reporting Year ending:

 

 

 

 

 

 

 

 

 

API on hand

 

 

 

 

at beginning of Year:

 

 

kg

(A)

 

 

 

 

 

API on hand

 

 

 

 

at end of Year:

 

 

kg

(B)

 

 

 

 

 

Quantity Received during Year:

 

 

kg

(C)

 

 

 

 

 

Quantity Dispensed (2) during Year:

 

 

kg

(D)

(A + C - B)

 

 

 

 

 

 

 

 

 

Quantity Converted during Year:

 

 

kg

(E)

(total API in Products produced

 

 

 

 

and not rejected, recalled or returned)

 

 

 

 

 

 

 

 

 

API Credit Value:

$

 

 

/ kg

(F)

 

 

 

 

 

Target Yield:

 

 

%

(G)

 

 

 

 

 

Actual Annual Yield:

 

 

%

(H)

((E ∕D) * 100)

 

 

 

 

 

--------------------------------------------------------------------------------

(2) Excludes any (i) API that must be retained by MOVA as samples, (ii) API
contained in Product that must be retained as samples, (iii) API used in
connection with testing (if applicable) and (iv) API received or consumed in
connection with technical transfer activities or development activities,
including, without limitation, any regulatory, stability, validation or test
batches manufactured during the Year.


--------------------------------------------------------------------------------


SCHEDULE H

EXCLUSIVE COMPONENT PURCHASING SUMMARY

[*  *  *]

--------------------------------------------------------------------------------

* * * Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.


--------------------------------------------------------------------------------